DETAILED ACTION
1.	The communication is in response to the application received 02/14/2020, wherein claims 1-20 are pending and are examined as follows.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 02/14/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. US 10,748,798 B1, in view of Ulrich et al. US 2003/0039388 A1, and in further view of Dal Mutto et al. US 2019/0108396 A1, hereinafter referred to as Tsai, Ulrich, and Dal Mutto, respectively.
Regarding claim 1, Tsai discloses “A method of inspecting a semiconductor processing chamber [See abstract and title], the method comprising: providing a vision sensor into the semiconductor processing chamber [wafer 102 outfitted with cameras is loaded into chamber. See e.g. Fig. 11 and associated text for support]; aligning the vision sensor on a target in the semiconductor processing chamber [Although not explicit, a person skilled in the art would recognize the possibility of having to align the wafer after being loaded into the chamber (Fig. 11) in order to ensure it is correctly positioned for imaging an object of interest] ; obtaining an object image of the target using an image scanning module of the vision sensor [Although an image scanning module is not disclosed, images are captured by cameras 104 on wafer 102 as per Fig. 1B. See Ulrich below for image scanning module support] ; generating a three dimensional model of the target based on the object image [Tsai col 6 lines 40-48 for example shows a 3D image (or 3D profile) of the object of interest may be produced. Profile is based on processed image data of the object (col. 12 lines 54-56). See Dal Mutto below for more explicit support]; and obtaining a physical quantity of the target from the three dimensional model [From the 3D image or profile, defects (i.e. a physical quantity of the object of interest) can be diagnosed under operating conditions (col. 6 lines 40-48)], wherein the obtaining of the object image of the target includes: projecting a pattern onto the target using an illuminator of the image scanning module; and scanning an image of the target in which the pattern is projected, using a camera of the image scanning module.”  [See Ulrich below regarding the foregoing limitation]  Although Tsai’s camera wafer is found to disclose the above features in the context of vacuum chamber diagnostics, Tsai does not explicitly teach an image scanning module for imaging the object along with projecting a pattern on said object.  Ulrich on the other hand from the same or similar field of endeavor discloses “obtaining an object image of the target using an image scanning module of the vision sensor” [See machine vision scanning head 401 in Fig. 3  (¶0069) for imaging device 99 for semiconductor handling. Note target device 99] and “wherein the obtaining of the object image of the target includes: projecting a pattern onto the target using an illuminator of the image scanning module; and scanning an image of the target in which the pattern is projected, using a camera of the image scanning module.”  [With further reference to Fig. 3, Ulrich discloses pattern projector 402 within scanning head 401 for emitting patterned light 499. Also note imager 404. The foregoing is with reference to target device 99.] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tsai for imaging objects in a semiconductor processing chamber to add the teachings of Ulrich as above to provide machine vision techniques for a semiconductor inspection system that allow for automated high speed 3D inspection of objects (¶0011). 
Given the BRI of “generating a three dimensional model of the target based on the object image”, Tsai’s 3D image or 3D profile may be produced using processed image data captured via the wireless camera wafer.  For e.g. the constructed 3D profile of Tsai may be construed as a 3D model which can be used for diagnostic purposes. However, Tsai or Ulrich do not “explicitly” refer to creating a “3D model” from captured object images via an image scanning module. Dal Mutto on the other hand from the same or similar field of endeavor discloses “generating a three dimensional model of the target based on the object image” [See ¶0077 for e.g., where a 3D scanner captures images of an object to be identified from which a 3-D model of said object can be generated. Also refer to Fig. 1B showing scanning of an object and 3D model generation]. Although Dal Mutto’s disclosure pertains to objects that may be found in retail stores, the processing techniques employed are considered analogous. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging capabilities of Tsai and Ulrich, in particular the 3D scanning head of Ulrich, to add the teachings of Dal Mutto as above to provide computer vision techniques that allow 3D models to be generated based on captured imagery from a 3D scanner, for the purposes of automatically identifying objects (¶0002). 
Regarding claim 2, Tsai, Ulrich, and Dal Mutto teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Tsai does not address the features of claim 2, however Ulrich from the same or similar field of endeavor discloses “wherein the projecting the pattern onto the target is performed by a laser light included in the illuminator.”  [¶0109 with reference to a laser for the light source. Also see laser scanning beam in for e.g. ¶0176. Further,  ¶0152 shows light source 418 (e.g. Fig. 4D) can be a laser] The motivation for combining Tsai and Ulrich has been discussed in connection with claim 1, above. 15
Regarding claim 3, Tsai, Ulrich, and Dal Mutto teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.  Tsai does not address the features of claim 2, however Ulrich from the same or similar field of endeavor discloses “further comprising controlling an optical path of the laser light using an optical member in the illuminator, such that the laser light is irradiated obliquely with respect to an upper surface of the target.”  [Refer to Figs. 4D which shows optical element 414 (i.e. lens) in light path of light source 418. Light rays are directed at an oblique angle with respect to target 99. Per ¶0152, light source 418 can be a laser.] The motivation for combining Tsai and Ulrich has been discussed in connection with claim 1, above. 15
Regarding claim 4, Tsai, Ulrich, and Dal Mutto teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Tsai further discloses “wherein the providing the vision sensor into the semiconductor processing chamber is performed while an inside of the semiconductor processing chamber is in a vacuum state.”  [A camera wafer is introduced into processing chamber (e.g. Fig. 6), while said chamber is in a vacuum state (abstract)]
Regarding claim 5, Tsai, Ulrich, and Dal Mutto teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Tsai does not address the features of claim 2, however Ulrich from the same or similar field of endeavor discloses “wherein the illuminator includes a laser light source and an optical member, the optical member is configured to control an optical path of a laser light emitted from the laser light source, and the pattern is projected onto the target by the laser light.” [Fig. 4D. See optical element 414 in light path of light source 418 where source 418 can be a laser (¶0152). As to a projected pattern, see element 412 (Figs. 4D and 4E-4F), i.e. a sinusoidal line pattern, projected onto target 99] The motivation for combining Tsai and Ulrich has been discussed in connection with claim 1, above. 15
Regarding claim 6, Tsai, Ulrich, and Dal Mutto teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Tsai does not address the features of claim 2, however Ulrich from the same or similar field of endeavor discloses “wherein the laser light is irradiated obliquely with respect to an upper surface of the target.” [Refer to for e.g. Fig. 4D which shows emitted laser light directed to target 99 at an oblique angle]  The motivation for combining Tsai and Ulrich has been discussed in connection with claim 1, above. 15
Regarding claim 7, Tsai, Ulrich, and Dal Mutto teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Tsai further discloses “wherein the vision sensor includes a support member [See wafer 102 (e.g. Figs. 2A and 2B) which is construed as a support member for the camera and lighting components], wherein the support member has opposite first and second surfaces [As better illustrated, Fig. 11 shows wafer 102 having top and bottom surfaces which are opposite to each other], the image scanning module [cameras 104 comprise a sensor 206 which is shown on the top surface of wafer 102. As to a scanning module, see Ulrich below] is disposed on the first surface of the support member [same as above], and the laser light source [See emitter 208 as shown in the cited figures above, where emitter 208 may be a laser (col. 6 lines 8-11)] is disposed on the first surface of the support member [Emitter 208 is also shown on the top surface of wafer 102] and has a lengthwise axis parallel to the first surface of the support member.” [Given the BRI of the foregoing limitation, Tsai’s emitter 208 can be construed as being parallel to the top surface of wafer 102 as illustrated]
Regarding claim 13, Tsai, Ulrich, and Dal Mutto teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Tsai further discloses “wherein the support member has a wafer shape.” [See wafer 102 as shown in Fig. 8B]  
Regarding Claim 17, Claim 17 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. See col. lines 1-17 of Tsai regarding a vacuum chamber for semiconductor device fabrication (Figs. 1A-1C). 
Regarding Claim 18, Claim 18 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5. 
Regarding Claim 19, Claim 19 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3. 
Regarding Claim 20, Claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4 . 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, in view of Ulrich, in further view of Dal Mutto, and in further view of Ramsey et al. US 7,283,255 B2, hereinafter referred to as Ramsey.
Regarding claim 8, Tsai, Ulrich, and Dal Mutto teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Tsai, Ulrich, and Dal Mutto however do not teach the features of claim 8. On the other hand Ramsey from the same or similar field of endeavor discloses/suggests “wherein the support member includes a plurality of holes extending from the first surface of the support member to the second surface of the support member, the optical member is disposed on the first surface of the support member, and the laser light is irradiated on the target through a corresponding hole among the plurality of holes” [See Ramsey Fig. 2-3 and col. 6 lines 39-59. For e.g. access hole 126 (note illuminators 128 and imager 130) which has first and second surfaces] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging capabilities of Tsai, Ulrich, and Dal Mutto, to add the teachings of Ramsey as above to provide a wireless substrate-like sensor to facilitate alignment ad calibration of a semiconductor processing system. Said sensor allows for extracting useful information (e.g. position, orientation, etc.) of targets/objects which allow for automatically adjusting for positional offsets between components of said processing system (¶col. 2 lines 15-31).
Regarding claim 9 Tsai, Ulrich, Dal Mutto, and Ramsey teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Tsai, Ulrich, and Dal Mutto however do not teach the features of claim 9. On the other hand Ramsey from the same or similar field of endeavor discloses/suggests “wherein the vision sensor includes a circuit member disposed on the first surface of the support member, and including a processor and a wireless communication module, wherein the processor is configured to receive the object image from the image scanning module and generate data based on the object image, and the wireless communication module is configured to transmit the data to an external device.”  [See arrangement in Fig. 4 of central portion 120 of the wireless substrate-like sensor. Shown is DSP 144, RF module 162, and image acquisition system 152 connected to DSP 144] The motivation for combining Tsai, Ulrich, Dal Mutto, and Ramsey has been discussed in connection with claim 8, above. 15
Regarding claim 10 Tsai, Ulrich, Dal Mutto, and Ramsey teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Tsai, Ulrich, and Dal Mutto however do not teach the features of claim 10. On the other hand Ramsey from the same or similar field of endeavor discloses/suggests “wherein the circuit member includes a battery module configured to supply power to the vision sensor.”  [See battery 142 in Fig. 4 of Ramsey] The motivation for combining Tsai, Ulrich, Dal Mutto, and Ramsey has been discussed in connection with claim 8, above. 15
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai, in view of Ulrich, in further view of Dal Mutto, and in further view of Renken et al. US 7,855,549 B2, hereinafter referred to as Renken.
Regarding claim 14, Tsai, Ulrich, and Dal Mutto teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Tsai further discloses “wherein the vision sensor includes a support member [See for e.g. wafer 102] and a cover member disposed on the support member, wherein the support member and the cover member constitute a housing, and the image scanning module is disposed in the housing.”  [The prior art however do not address a cover. See Renken below for support] Although Tsai teaches camera wafer 102 for vacuum chamber diagnostics, Tsai, Ulrich, and Dal Mutto do not address “a cover member disposed on the support member, wherein the support member and the cover member constitute a housing, and the image scanning module is disposed in the housing.” On the other hand Renken from the same or similar field of endeavor discloses/suggests the foregoing features. [Renken describes a lid for protecting components of a process condition measuring device (PCMD) 100 (Fig. 1D) as per Figs. 10A-10C for example with respect to col. 19 lines 63-67 and col. 20 lines 1-27. The foregoing can be construed as an enclosure for housing components in the PCMD] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging capabilities of Tsai, Ulrich, and Dal Mutto, to add the teachings of Renken as above to provide a PCMD close to those of production substrates in order to test the process conditions in a semiconductor production environment with little disturbance and enabling the transfer of collected data to a user with little or no human intervention (abstract). 

Allowable Subject Matter
6.	Claims 11-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
11. The vision sensor of claim 9, wherein the vision sensor includes a cover member disposed on the first surface of the support member, and covering the illuminator and the circuit member, wherein the support member and the cover member constitute a housing, and the illuminator and the circuit member are disposed in the housing. 
12. The vision sensor of claim 11, wherein the housing has a wafer shape.  
15. The method of claim 14, wherein at least one of the support member and the cover member includes a plurality of holes passing through the at least one of the support member and the cover member, and the illuminator is configured to project the pattern onto the target through a corresponding hole among the plurality of holes.  
16. The vision sensor of claim 15, wherein the housing has a wafer shape.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486